DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, line 2: “centre” should be corrected to - -center- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “given degree” in claim 7 is a relative term which renders the claim indefinite. The term “given degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, the claim will be interpreted as “with mechanical inference”.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blossfeld (US 8,627,564).
Regarding claim 1: Blossfeld teaches a pin header connector 10 comprising: a peripheral frame 12 having, at the center, a series of through openings (see Fig. 1); and 5a plurality of modules (at 22,104; Fig 4A), each of which engages a corresponding through opening (see Fig. 3) and is provided with a series of electrical pin contacts 24 and with a support plate (at 22; Fig. 4A), which is made of a plastic material (Col. 4, lines 12-13) and has a series of first through holes engaged by the 10corresponding electrical pin contacts 24 (see Fig. 4B); wherein the peripheral frame 12 has a plurality of linear sliding guides 78, each of which is arranged in the area of a through opening (see Fig. 5A), is designed to guide an insertion of the support plate of a module into the 15through opening allowing the support plate to only make a translation in a mounting direction (see Fig. 5A), and is provided with a limit stop (e.g. wall located to the left of 22; Fig. 6B) ending the insertion (see Fig. 6B); wherein an interlocking connection system (at 66; Fig. 6B) is provided, which is activated when the support plate of 20each module strikes against the limit stop (see Fig. 6B) and, once it is activated, prevents the support plate from moving away from the through opening (see Fig. 6B for the interlocking connection system impeding further movement into the through opening), thus creating a firm connection between the support plate and the peripheral frame (see Fig 6B); 25wherein each module is completely separate from and21Attorney Docket No. 711917.00127 independent of the other modules (e.g. modules seen at 104 and 76 are separated by a gap; see Fig. 4A), has no point of contact with the other modules except for the contact through the peripheral frame 12 and can be inserted in the peripheral frame alone and completely independently of 5the other modules (e.g. modules 104 and 76 can be inserted independently of other modules such as 18 and 34; see Fig. 1).  
Regarding claim 6: Blossfeld teaches all the limitations of claim 1 and further teaches wherein each linear sliding guide 78 has a flared shape 10that progressively reduces its size as the support plate of a corresponding module moves forward in its insertion (see Figs. 6A-6B).  
Regarding claim 7: Blossfeld teaches all the limitations of claim 1 and further teaches wherein each module engages a corresponding through opening with 
Regarding claim 8: Blossfeld teaches all the limitations of claim 7 and further teaches wherein the walls of each support plate or of each through opening have a plurality of projections (at 82; Fig. 5B), 20which project from the walls and determine an interference between each support plate and the corresponding through opening (see Fig. 5B).  
Regarding claim 9: Blossfeld teaches all the limitations of claim 8 and further teaches wherein each projection is .  








Claims 1, 10, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAlonis (US 7,195,519).
Regarding claim 1: McAlonis teaches a pin header connector 100 comprising: a peripheral frame 104 having, at the center, a series of through openings (see Figs. 2-3); and 5a plurality of modules 150, each of which engages a corresponding through opening (see Figs. 1-3) and is provided with a series of electrical pin contacts 120, 122, 124, 126 and with a support plate (at 160; Fig. 4), which is made of a plastic material (e.g. plastic/insulative material for holding electrical pin contacts) and has a series of first through holes engaged by the 10corresponding electrical pin contacts (see Figs. 1-3); wherein the peripheral frame 104 has a plurality of linear sliding guides 172, each of which is arranged in the area of a through opening (see Figs. 3), is designed to guide an insertion of the support plate of a module into the 15through opening allowing the support plate to only make a translation in a mounting direction (see Figs. 2-3), and is provided with a limit stop (at 106; Fig. 2) ending the insertion (see Fig. 2); wherein an interlocking connection system (at 176; Fig. 2) is provided, which is activated when the support plate of 20each module strikes against the limit stop (see Fig. 2) and, once it is activated, prevents the support plate from moving away from the through opening (see Fig. 2 for the interlocking connection system impeding further movement into the through opening), thus creating a firm connection between the support plate and the peripheral frame (see Fig. 2); 25wherein each module is completely separate from and21Attorney Docket No. 711917.00127 independent of the other modules (see Fig. 3), has no point of contact with the other modules except for the contact through the peripheral frame 104 and can be inserted in the peripheral frame alone and completely independently of 5the other modules (see Fig. 3).
Regarding claim 10: McAlonis teaches all the limitations of claim 1 and further teaches wherein: the support plate (at 160; Fig. 3) of each module comprises at 5least two pushing areas (e.g. top and bottom of module; see Fig. 3), which make up pushing zones on which a force can be applied, which is oriented along the mounting direction (see Fig. 3), so as to couple the support plate in a corresponding through opening of the peripheral frame (see Figs. 2-3); and 10the pushing areas are defined at the top of elements that are oriented parallel to the mounting direction and project from the support plate (see Figs. 2-3).  
Regarding claim 13: McAlonis teaches all the limitations of claim 1 and further teaches a mounting method to mount a pin header connector 100 according to claim 1 and comprising the steps of: providing the peripheral frame 104; providing a plurality of modules 150; and inserting one single module at a time into the 10through openings of the peripheral frame by pushing the module along the direction (see Figs. 2-3).  
Regarding claim 14: McAlonis teaches all the limitations of claim 13 and further teaches awherein: the support plate (at 160; Fig. 3) of each module comprises at least two pushing areas (e.g. top and bottom; Fig. 3), which are defined at the top 15of elements that are oriented parallel to the mounting direction and project from the support plate (see Fig. 3); and each module is pushed along the mounting direction and into a corresponding through opening of the peripheral frame by pressing the corresponding support 20plate only and exclusively on the pushing area (see Fig. 3).  
Regarding claim 15: McAlonis teaches all the limitations of claim 13 and further teaches awherein the modules 150 are fixed to the peripheral frame 104 only and exclusively by means of a mechanical interlocking and, hence, without using gluing or welding (at 176, 178; Fig. 3).

Allowable Subject Matter
Claims 2-5, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833